_ tax_exempt_and_government_entities_division number release date uil department of the treasury internal_revenue_service te_ge eo examination fulton street room brooklyn wy date date taxpayer_identification_number person to contact identification_number contact telephone number last date for filing a pleading with the tax_court the claims_court or the united_states district_court for the district of columbia dear this is a final_determination regarding your exempt status under sec_501 of the internal_revenue_code irc recognition of your exemption from federal_income_tax as an organization described in internal_revenue_code sec_501 is retroactively revoked to be eeeeceaeeeeaeeeees because it is determined that you are not operated exclusively for an exempt_purpose sec_501 exempts from taxation organizations which are organized and operated exclusively for charitable or educational_purposes no part of the net_earnings of which inure to the benefit of any private_shareholder_or_individual no substantial part of the activities of which is carrying on propaganda or otherwise attempting to influence legislation and which do not participate in or intervene in any political campaign on behalf of or in opposition to any candidate for public_office we have determined that you are not operating exclusively for charitable or educational_purposes our examination reveals that you are not conducting charitable or educational activities pursuant sec_501 and that you failed to meet the operational_test under sec_1_501_c_3_-1 we are revoking your exemption from federal_income_tax as an organization described in sec_501 of the internal_revenue_code effective dollar_figure contributions to your organization are no longer deductible under sec_170 of the internal_revenue_code you are required to file federal_income_tax returns on form_1120 these returns should be filed with the appropriate service_center for all years beginning processing of income_tax returns and assessment of any taxes due will not be delayed should a petition for declaratory_judgment be filed under sec_7428 of the internal_revenue_code if you decide to contest this determination in court you must file a pleading seeking a declaratory_judgment in the united_states tax_court the united_states court of federal claims or the united_states district_court for the district of columbia before the day after the date this final_determination was mailed to you please contact the clerk of the appropriate court for rules regarding filing pleadings for declaratory judgments and refer to the enclosed publication you may write to these courts at the following addresses united_states tax_court second street nw washington d c united_states court of federal claims madison place nw washington d c united_states district_court for the district of columbia constitution avenue nw washington d c you have the right to contact the office_of_the_taxpayer_advocate taxpayer_advocate assistance is not a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate cannot reverse a legally correct_tax determination or extend the time fixed by law that you have to file a petition in a united_states court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling you may call too-free and ask for taxpayer_advocate assistance if you prefer you may contact your local taxpayer_advocate at internal_revenue_service cceeeeece eee terete ee ne eee ne tener rien es telephone number 0seee we will notify the appropriate state officials of this action as required by sec_6104 of the internal_revenue_code if you have any questions please contact the person whose name and telephone number are shown in the heading of this letter sincerely yours marsha a ramirez director eo examinations enclosure publication tax_exempt_and_government_entities_division org department of the treasury internal_revenue_service taxpayer_identification_number form tax_year s ended person to contact id number contact numbers telephone fax certified mail - return receipt requested dear we have enclosed a copy of our report of examination explaining why we believe revocation of your exempt status under sec_501 of the internal_revenue_code code is necessary if you accept our findings take no further action we will issue a final revocation letter if you do not agree with our proposed revocation you must submit to us a written request for appeals_office consideration within days from the date of this letter to protest our decision your protest should include a statement of the facts the applicable law and arguments in support of your position an appeals officer will review your case the appeals_office is independent of the director eo examinations the appeals_office resolves most disputes informally and promptly the enclosed publication the examination process and publication exempt_organizations appeal procedures for unagreed issues explain how to appeal an internal_revenue_service irs decision publication also includes information on your rights as a taxpayer and the irs collection process you may also request that we refer this matter for technical_advice as explained in publication if we issue a determination_letter to you based on technical_advice no further administrative appeal is available to you within the irs regarding the issue that was the subject of the technical_advice letter catalog number 34809f if we do not hear from you within days from the date of this letter we will process your case based on the recommendations shown in the report of examination if you do not protest this proposed determination within days from the date of this letter the irs will consider it to be a failure to exhaust your available administrative remedies sec_7428 of the code provides in part a declaratory_judgment or decree under this section shall not be issued in any proceeding unless the tax_court the claims_court or the district_court of the united_states for the district of columbia determines that the organization involved has exhausted its administrative remedies within the internal_revenue_service we will then issue a final revocation letter we will also notify the appropriate state officials of the revocation in accordance with sec_6104 of the code you have the right to contact the office_of_the_taxpayer_advocate taxpayer_advocate assistance is not a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate cannot reverse a legally correct_tax determination or extend the time fixed by law that you have to file a petition in a united_states court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling you may call toll-free and ask for taxpayer_advocate assistance if you prefer you may contact your local taxpayer_advocate at if you have any questions please call the contact person at the telephone number shown in the heading of this letter the most convenient time to call if we need to contact you if you write please provide a telephone number and thank you for your cooperation sincerely r c johnson enclosures publication publication report of examination letter catalog number 34809f form_8 a name of taxpayer org explanation of items schedule no or exhibit of year period ended department of the treasury - internal_revenue_service legend org name of organization date1 date of incorporation date2 end of the fiscal_year president name of president issue sec_1 should the org tax exempt status under c of the code be revoked because the organization has no operations and does not meet the operational_test organization under internal_revenue_code irc c as a charitable facts articles of incorporation org’s articles were filed with the california secretary of state on date1 the articles provide that the corporation is a religions corporation it is organized and operated exclusively for religious purposes within the meaning of sec_501 the specific purpose of this corporation is to propagate the gospel of jesus christ in accordance with the holy bible in customs and traditions of evangelical christianity as an evangelistic association and missionary outreach the articles include all the legal clauses that are required under sec_501 application_for exemption on september org filed its form_1023 application_for recognition of exemption under sec_501 with the irs form_1023 page question asked that the applicant provide a detailed narrative description of all the activities of the organization -past present and planned it asked to not merely refer to or repeat the language in the organizational document rather it asked to list each activity separately in the order of importance based on the relative time and other resources devoted to the activity also to indicate the percentage of time for each activity each description should include as a minimum the following a a detailed description of the activity including its purpose and how each activity furthers your exempt_purpose b when the activity was or will be initiated and c where and by whom the activity will be conducted the applicant stated that the activities are we teach the word of god and preach the gospel to every creature as disciples of the lord jesus christ we provide guidance and counseling and prayer in all spiritual matters as is required by mandate of the holy scriptures we preach and teach wherever and whenever opportunity arises directing our message to whosoever will hear irs’ determination_letter irs’ letter gave the organization advance_ruling as a public charity it was granted exempt status under sec_501 and public charity status under sec_509 and form avrev department of the treasury - internal_revenue_service page form_8 a name of taxpayer org explanation of items schedule no or exhibit of year period ended department of the treasury - internal_revenue_service b a vi the organization did not file an annual information_return for the year ending date2 the organization was contacted in writing by irs’ letter form_8734 was included which asked for the organization’s gross receipts’ information in order to determine if it meets form_990 filing_requirements the organization’s president president replied to irs’ inquiry his reply stated that the organization was started with the hope of doing what they said in the initial application however due to changes in his schedule and time the organization never started operating to the point of never opening a bank account he did not anticipate using the organization’s ministry in the foreseeable future law requirements for exemption under sec_501 final-reg tax-regs sec_1_501_c_3_-1 organizational and operational tests in order to be exempt as an organization described in sec_501 an organization must be both organized and operated exclusively for one or more of the purposes specified in such section if an organization fails to meet either the organizational_test or the operational_test it is not exempt the term exempt_purpose or purposes as used in this section means any purpose or purposes specified in sec_501 as defined and elaborated in paragraph d of this section d exempt purposes-- in general i an organization may be exempt as an organization described in sec_501 if it is organized and operated exclusively for one or more of the following purposes a religious b charitable c scientific d testing for public safety e literary f educational or g prevention of cruelty to children or animals final-reg tax-regs sec_1 c - c operational_test -- primary activities an organization will be regarded as operated exclusively for one or more exempt purposes only if it engages primarily in activities which accomplish one or more of such exempt purposes specified in sec_501 form acrrev department of the treasury - internal_revenue_service page department of the treasury - internal_revenue_service explanation of items form_8 a name of taxpayer org schedule no or exhibit of year period ended governme nt position the government contends that org failed to meet the operational_test under regulations sec_1_501_c_3_-1 it failed to establish that it is operated exclusively for public and charitable purposes per its president’s admission the organization never started its operations although it has been properly organized and its articles of incorporation satisfy the requirements of sec_501 it is not an organization that is described in sec_501 because it is not both organized and operated exclusively for one or more of the purposes specified in such section based on the audit of the activities conducted during the year ending date2 it was determined that the organization does not meet the operational_test under sec_501 because it conducts no charitable activities therefore revocation of its exempt statu sec_1s proposed pp taxpayer's position the taxpayer has not submitted a written protest to the examining agent yet form acrev department of the treasury - internal_revenue_service page
